Citation Nr: 0110459	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-15 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected sinusitis.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for complications of 
childbirth.

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to service connection for left knee 
disability.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder.

8.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
November 1992, including service in the Southwest Asia 
theater of operations. 

This appeal arose from a February 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
sinusitis and assigned a 10 percent disability evaluation 
effective October 13, 1998.  This decision also denied 
service connection for migraine headaches, the residuals of a 
low back strain, complications of childbirth, right and left 
knee disorders, an acquired psychiatric disorder, to include 
PTSD and diarrhea.  The veteran testified at a Board 
videoconference hearing in November 1999.



FINDING OF FACT

The veteran's service-connected sinusitis is manifested by 
more than six non-incapacitating episodes per year.


CONCLUSION OF LAW

The criteria for entitlement to assignment of an evaluation 
of 30 percent, but no more, for service-connected sinusitis 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
Code 6513 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

With regard to the increased rating for sinusitis issue, the 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
recent medical treatment records.  The veteran has been 
afforded a disability evaluation examination.  She has 
appeared at a personal hearing before a Member of the Board.  
The veteran has not identified any additional relevant 
evidence which is available.  The Board also finds that 
requirements regarding notice which must be provided to the 
veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters, statement of the case, and 
supplemental statements of the case which were provided to 
the veteran.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Because the veteran has perfected an 
appeal as to the assignment of the initial rating following 
the initial award of service connection, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  This could 
result in "staged ratings" based upon the facts found 
during the period in question.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The pertinent evidence of record includes a VA examination 
performed in December 1998.  The general medical examination 
noted that the veteran's history was remarkable for recurrent 
sinus infections.  The sinus examination noted that she had 
had sinus surgery in February 1997.  Since that surgery, she 
noted that she had had infections approximately once a month.  
She reported having sinus facial pain and pressure.  The 
objective evaluation found a straight nasal septum and 
crusted green drainage in the left anterior nares.  An 
endoscopic examination revealed open ethmoid sinuses and open 
maxillary sinuses without evidence of accumulation or 
drainage of purulent material.  

The veteran was treated on an outpatient basis by private 
physicians for complaints concerning her sinuses between 
November 1996 and May 1998.  In February 1997, she underwent 
an endoscopic anterior and posterior ethmoidectomy.  The 
middle turbinate was partially excised and the uncinate 
process was taken down and widened both anteriorly and 
posteriorly.

In November 1999, the veteran testified before a Member of 
the Board at a Video Conference Hearing.  She stated that she 
had experienced 4 to 5 episodes of infections in the last 7 
months which had completely incapacitated her.  During the 
hearing, she indicated that she felt "clogged" and 
indicated that she had a slight headache.  She also stated 
that she could breath a little through the right nostril, but 
not at all through the left.  She also reported having 
drainage.

VA outpatient treatment records developed between September 
1998 and November 1999 reflected her complaints on October 
18, 1999 of a sinus infection, with head congestion and a 
"greenish" drainage.  The examination of the nose noted 
that the mucosa was reddened; there were no polyps evident, 
but there was a greenish exudate present.  It was noted that 
she had been treated with a 10 day course of antibiotics for 
the last attack of sinusitis.  On November 5, 1999, she 
reported 4 acute episodes of sinusitis in the past 7 months.  
The examination of the nose found that the mucosa was 
erythematous.  There was also dried blood in the nasal hair, 
as well as evidence of green secretions.

According to the general rating criteria for sinusitis, a 10 
percent evaluation is warranted when there are 1 to 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 
to 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  A 30 percent evaluation requires 3 or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (4 to 6 weeks) antibiotic treatment, or more than 6 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain and tenderness of 
the effected sinus and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. Part 4, Code 6513 (2000).

After a careful review of the evidence of record, the Board 
finds that a 30 percent disability evaluation, but no more, 
is warranted for the veteran's service-connected sinusitis 
for the entire period covered by the appeal; that is, from 
October 13, 1998.  While the record suggests some 
incapacitating attacks, it is not entirely clear whether 
antibiotic treatment of at least four weeks was required.  
However, the Board believes it clear that she suffers at 
least six incapacitating attacks of sinusitis per year.  This 
fact satisfied the criteria for a 30 percent disability 
evaluation.  However, a 50 percent evaluation is not 
justified at this time.  While she has undergone surgical 
treatment for her sinusitis, there is no objective evidence 
of osteomyelitis or near constant sinusitis.  

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107), but there is not a state of 
equipoise of the positive evidence and the negative evidence 
to permit a more favorable determination as to this issue.


ORDER

Entitlement to a 30 percent disability evaluation for 
service-connected sinusitis is warranted.  To this extent, 
the appeal is granted.


REMAND

The appellant has requested that service connection be 
awarded for migraine headaches, the residuals of a low back 
strain, complications of childbirth, right and left knee 
disorders, an acquired psychiatric disorder, to include PTSD 
and diarrhea.  In February 1999, the RO issued a decision 
which denied all these claims, finding that they were not 
well grounded.

The Board earlier noted the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is also found that further evidentiary development in this 
case would be helpful.  The veteran has claimed that she 
suffers from migraine headaches that began in service.  A 
review of the service medical records indicate that she was 
seen on numerous occasions for complaints of headaches; 
migraines were diagnosed in June 1992.  At her November 1999 
personal hearing, she stated that she suffered from sinus and 
tension headaches, as well as from migraines.  However, the 
record is unclear as to whether migraine headaches are 
currently present and, if so, whether the one reference in 
service constituted the onset of a chronic disability related 
to any current diagnosis.

The service medical records also noted numerous complaints of 
low back strain, and right and left knee pain.  The current 
evidence indicates that the veteran does have degenerative 
arthritis of the low back.  However, there is no opinion of 
record as to whether or not any currently diagnosed arthritis 
is related to the back strains noted in service.  She also 
indicated that she had been told that she had arthritis of 
the knees.  She should be given the opportunity to provide 
this opinion for the record.  Moreover, a VA examination 
which provides clarification as to any current diagnosis and 
its relationship to the inservice complaints about the knees 
would be helpful.  While VA x-ray reports of the knees are of 
record, it is not clear if clinical examination was 
accomplished. 

The veteran has also stated that she suffers from 
complications resulting from the Cesarean sections performed 
in service.  The objective evidence does show that she 
underwent revision of surgical scars, but she has alleged 
that she also suffers from various gynecological disorders as 
a result of the surgeries.  A VA examination that renders 
opinions as to whether any complications currently exist and 
whether they are related to the surgeries performed in 
service would be helpful.

The veteran has also alleged that she suffers from an 
acquired psychiatric disorder, to include PTSD, that is 
directly related to her period of service.  She indicated 
that she developed psychiatric symptoms, such as nightmares, 
flashbacks, anxiety and depression, as a result of spousal 
abuse.  The service medical records did contain notations 
that she had been seen in the Mental Health Clinic for 
marital counseling.  However, these records are not part of 
the claims folder.  These records would help in confirming 
the veteran's reports of spousal abuse.  The Board also notes 
that special evidentiary procedures are set forth in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, § 5.14(c) in 
cases involving personal assault and domestic violence.  
Further, a VA examination would also be helpful in 
determining whether the veteran currently suffers from an 
acquired psychiatric disorder that can be related to her 
period of service.

Finally, the veteran has indicated that she suffers from 
chronic diarrhea, which she believes may be related to her 
period of service in the Persian Gulf.  See 38 C.F.R. 
§ 3.317.  However, while she had made several complaints 
about diarrhea in service, it is unclear from the record 
whether she currently suffers from diarrhea.  There is also 
no opinion of record whether diarrhea, if present, is related 
to a diagnosed illness.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and undertake all steps necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000. 

2.  With regard to the psychiatric 
disability issue, the RO should undertake 
appropriate action to develop the 
evidence regarding the claimed domestic 
violence pursuant to special evidentiary 
procedures are set forth in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, § 5.14(c).

3.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri and request that they conduct a 
thorough search for any additional 
treatment records pertaining to the 
veteran.  Specifically, a search should 
be made for any Mental Health Clinic 
notes referring to marital counseling 
from Tyndall Air Force Base and 
Bentwaters.  If there are no records 
available, it must be so stated for the 
record and the veteran must be informed 
of the inability to obtain the records.

4.  The RO should contact the veteran and 
request that the she provide the names 
and addresses of all health-care 
providers (VA and non-VA) from whom she 
has sought treatment for migraine 
headaches, the residuals of a low back 
strain, complications of childbirth, 
right and left knee disorders, an 
acquired psychiatric disorder, to include 
PTSD and diarrhea since November 1999.  
Once this information, to include the 
required releases for any private 
records, has been provided, the RO should 
contact the named health-care providers 
and request that they provide copies of 
the veteran's treatment records developed 
between November 1999 and the present.  
All efforts to obtain these records must 
be documented for the claims file.  If 
any records cannot be obtained it should 
be so stated and the veteran is to be 
informed of any records that could not be 
obtained.

5.  Once the above-requested development 
has been completed and any records 
obtained have been associated with the 
claims folder, the RO should afford the 
veteran complete orthopedic, neurologic, 
gynecologic, psychiatric and 
gastrointestinal examinations by 
qualified physicians.  The claims folder 
must be made available to the examiners 
to review in conjunction with the 
examinations.

	a)  The orthopedic examination of 
the low back and knees should ascertain 
whether the veteran currently suffers 
from disabilities of the low back and 
both knees, to include degenerative 
arthritis.  If current disabilities are 
diagnosed, the examiner must render an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that 1) any current low back 
disorder, to include, but not limited to, 
degenerative arthritis is etiologically 
related to the complaints of low back 
strain in service and 2) any bilateral 
knee disabilities, to include, but not 
limited to, degenerative arthritis, are 
etiologically related to the complaints 
of right and left knee pain made in 
service.

A complete rationale for the 
opinions expressed must be provided.  All 
special studies deemed appropriate are to 
be accomplished.

b)  The neurological examination is 
to determine whether or not the veteran 
currently suffers from migraine headaches 
that are distinct and separate from any 
other type of headache (sinus and/or 
tension).  If migraine headaches are 
diagnosed, the examiner is to render an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that they are related to her 
period of service.  Specifically, the 
examiner is to opine as to whether the 
one reference to migraines made in June 
1992 constituted the onset of a current 
chronic disorder.

A complete rationale for the opinion 
expressed is to be provided.  All special 
studies deemed appropriate are to be 
accomplished.

c)  The gynecological examiner, 
after a complete examination and review 
of the records, to include the service 
medical records, is to render an opinion 
as to whether the veteran currently 
suffers from any complications directly 
related to the Cesarean sections 
performed in service.  Specifically, it 
should be noted whether she suffers from 
any disabling scarring or gynecological 
disorders, to include, but not limited 
to, dysmenorrhea.

A complete rationale for the opinion 
expressed is to be provided.  All special 
studies deemed appropriate are to be 
accomplished.

d)  The psychiatric examination is 
to determine whether the veteran 
currently suffers from any chronic 
psychiatric disorder.  If the record, to 
include any documentation obtained in 
conjunction with this remand, confirms 
the veteran's recitation of spousal abuse 
in service, the examiner is to render an 
opinion as to whether the veteran meets 
the diagnostic criteria for PTSD and, is 
so, whether such PTSD is related to the 
verified stressor.  As to any psychiatric 
disorder other than PTSD found to be 
present, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) related to her period of 
service. 

A complete rationale for the opinion 
expressed is to be provided.  All special 
studies deemed appropriate are to be 
accomplished.

e)  The gastrointestinal examination 
should ascertain whether the veteran 
currently suffers from chronic diarrhea.  
If diarrhea is found, it should be 
determined whether this complaint is 
related to a diagnosed condition.  If it 
cannot be related to a diagnosed 
disorder, it should be so stated for the 
record.

A complete rationale for the opinion 
expressed is to be provided.  All special 
studies deemed appropriate are to be 
accomplished

6.  The RO should then readjudicate the 
veteran's claims for service connection 
for migraine headaches, the residuals of 
a low back strain, complications of 
childbirth, right and left knee 
disorders, an acquired psychiatric 
disorder, to include PTSD and diarrhea.  
The veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



